*371At the first of two plea proceedings in this case, defendant made a valid waiver of his right to appeal. Since the second proceeding expressly incorporated by reference the allocution conducted at the first proceeding, defendant’s waiver of his right to appeal is enforceable (see People v Morrison, 48 AD3d 288 [2008], lv denied 10 NY3d 867 [2008]; People v Givens, 36 AD3d 454 [2007], lv denied 8 NY3d 922 [2007]). In any event, regardless of whether defendant has validly waived his right to appeal, we reject both of the issues he raises. The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (see People v Harris, 51 AD3d 523 [2008], lv denied 10 NY3d 935 [2008]), and we perceive no basis for reducing the sentence. Concur — Mazzarelli, J.E, Gonzalez, Catterson, McGuire and Acosta, JJ.